DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment and Remarks dated on 8/9/2022 and Email Communication conducted on 8/24/2022.
Claims 1, 3, 8-11, 13, and 18-22 as presented in the listing of claims below are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in email communication with Cameron Beddard (Reg. No. 46545) on 8/24/2022.

The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
1. (Currently Amended)  A method for adaptive live trip prediction of a destination of a vehicle comprising:
                receiving current location information of the vehicle at a first time;
                determining a distance of the vehicle from each of a plurality of known destinations at which the vehicle has been previously located based on patterns learned from stored trip data of the vehicle;
                determining a score value for each of the known destinations based on the distance of the vehicle from each of the known destinations at the first time, based on a previous distance of the vehicle from each of the known destinations at a previous time, and based on a predetermined weighting of each of the known destinations that is based on visit frequency;
                determining a confidence measure for each of the known destinations, indicating a likelihood of each of the known destinations being the destination of the vehicle, based on a change in distance between the vehicle and each of the known destinations;
                determining whether the destination is a new destination to which the vehicle has not previously gone based on the score values and the confidence measures, including determining whether each of the confidence measures is below a predetermined threshold, and determining that the vehicle is heading to the new destination based on all of the confidence measures being below the predetermined threshold;
                when it is determined that the vehicle is heading to the new destination, determining a location of the new destination based on an estimated fitting function that is determined based on changes in a heading angle of the vehicle at a plurality of measurement points over time including determining whether the heading angle converges to a predetermined value; 
                outputting location information of the new destination to a vehicle control system of the vehicle ; and
	optimizing switching between a combustion engine and an electric engine in the vehicle based on the location information of the new destination.

2. (Cancelled) 

3. (Original) The method according to claim 1, wherein the stored trip data includes previous location information of the vehicle at previous times.

4-7. (Cancelled) 

8. (Previously Presented) The method according to claim 1, further comprising outputting to the user interface at least one of information related to the location of the new destination and information related to a route to the new destination.

9. (Original) The method according to claim 1, further comprising outputting the location of the new destination to a user interface in the vehicle.

10. (Original) The method according to claim 9, further comprising outputting to the user interface at least one of information related to the location of the new destination and information related to a route to the new destination.

11. (Currently Amended)  A non-transitory computer-readable medium storing a program for adaptive live trip prediction of a destination of a vehicle, which, when executed on a computer, causes the computer to:
	receive current location information of the vehicle at a first time;
	determine a distance of the vehicle from each of a plurality of known destinations at which the vehicle has been previously located based on stored trip data of the vehicle;
	determine a score value for each of the known destinations based on the distance of the vehicle from each of the known destinations at the first time, based on a previous distance of the vehicle from each of the known destinations at a previous time, and based on a predetermined weighting of each of the known destinations that is based on visit frequency;
	determine a confidence measure for each of the known destinations, indicating a likelihood of each of the known destinations being the destination of the vehicle, based on a change in distance between the vehicle and each of the known destinations;
	determine whether the destination is a new destination to which the vehicle has not previously gone based on the score values and the confidence measures, including determining whether each of the confidence measures is below a predetermined threshold, and determining that the vehicle is heading to the new destination based on all of the confidence measures being below the predetermined threshold;
	when it is determined that the vehicle is heading to the new destination, determine a location of the new destination based on an estimated fitting function that is determined based on changes in a heading angle of the vehicle at a plurality of measurement points over time including determining whether the heading angle converges to a predetermined value; 
	output location information of the new destination to a vehicle control system of the vehicle ; and
	optimize switching between a combustion engine and an electric engine in the vehicle based on the location information of the new destination.

12. (Canceled).

13. (Original) The non-transitory computer-readable medium according to claim 11, wherein the stored trip data includes previous location information of the vehicle at previous times.

14.-17. (Canceled).

18. (Previously Presented) The non-transitory computer-readable medium according to claim 11, wherein the program further causes the computer to output to the user interface at least one of information related to the location of the new destination and information related to a route to the new destination.

19. (Original) The non-transitory computer-readable medium according to claim 11, wherein the program further causes the computer to output the location of the new destination to a user interface in the vehicle.

20. (Original) The non-transitory computer-readable medium according to claim 19, wherein the program further causes the computer to output to the user interface at least one of information related to the location of the new destination and information related to a route to the new destination.

21. (Previously Presented) The method according to claim 1, further comprising:
in a case in which the vehicle is a hybrid vehicle, optimizing switching between a combustion engine and an electric engine in the hybrid vehicle based on the location information of the new destination.

22. (Previously Presented) The non-transitory computer-readable medium according to claim 11, wherein the program further causes the computer, in a case in which the vehicle is a hybrid vehicle, to optimize switching between a combustion engine and an electric engine in the hybrid vehicle based on the location information of the new destination.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claim 1.

	The features “determining whether the destination is a new destination to which the vehicle has not previously gone based on the score values and the confidence measures, including determining whether each of the confidence measures is below a predetermined threshold, and determining that the vehicle is heading to the new destination based on all of the confidence measures being below the predetermined threshold”, “when it is determined that the vehicle is heading to the new destination, determining a location of the new destination based on an estimated fitting function that is determined based on changes in a heading angle of the vehicle at a plurality of measurement points over time including determining whether the heading angle converges to a predetermined value”, “outputing location information of the new destination to a vehicle control system of the vehicle”, and “optimizing switching between a combustion engine and an electric engine in the vehicle based on the location information of the new destination”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668